PER CURIAM.
Augustine D. Polanco appeals the deniál of his motion for postconviction relief, in which he sought jail credit of 167 days associated with a detainer. According to Polanco’s motion, while he was serving a sentence at Moore Haven Correctional Facility, an arrest warrant and detainer issued in connection with the Palm Beach County charges associated with his present sentence. We reverse and remand for further proceedings because the record does not refute Polanco’s claim. See, e.g., Travis v. State, 724 So.2d 119 (Fla. 1st DCA 1998); Price v. State, 598 So.2d 215 (Fla. 5th DCA 1992).
WARNER, C.J., GROSS and HAZOURI, JJ., concur.